UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21050 Name of Fund: BlackRock New Jersey Municipal Bond Trust (BLJ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New Jersey Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock New Jersey Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New Jersey - 129.1% Garden State Preservation Trust of New Jersey, Capital Appreciation Revenue Bonds, Series B, 5.24%, 11/01/27 (a)(b) $ $ Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/34 (c) New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.75%, 1/01/25 New Jersey EDA, First Mortgage Revenue Bonds (Lions Gate Project), Series A, 5.875%, 1/01/37 New Jersey EDA, First Mortgage Revenue Refunding Bonds (Fellowship Village), Series A, 5.50%, 1/01/25 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.80%, 11/01/31 New Jersey EDA, Retirement Community Revenue Refunding Bonds (Seabrook Village, Inc.), 5.25%, 11/15/26 New Jersey EDA, Revenue Bonds (Newark Downtown District Management Corporation), 5.125%, 6/15/37 New Jersey EDA, School Facilities Construction Revenue Bonds, Series U, 5%, 9/01/37 (d) New Jersey EDA, Solid Waste Disposal Facilities Revenue Bonds (Waste Management, Inc.), AMT, Series A, 5.30%, 6/01/15 (e) New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7%, 11/15/30 New Jersey Health Care Facilities Financing Authority, Health System Revenue Bonds (Catholic Health East), Series A, 5.375%, 11/15/12 (f) New Jersey Health Care Facilities Financing Authority Revenue Bonds (Kennedy Health System), 5.625%, 7/01/31 New Jersey Health Care Facilities Financing Authority Revenue Bonds (Meridian Health), Series I, 5%, 7/01/38 (g) New Jersey Health Care Facilities Financing Authority Revenue Bonds (South Jersey Hospital System), 6%, 7/01/12 (f) New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75%, 7/01/25 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.92%, 7/01/30 (b) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) EDR Economic Development Revenue Bonds CABS Capital Appreciation Bonds GO General Obligation Bonds EDA Economic Development Authority S/F Single-Family 1 BlackRock New Jersey Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.72%, 7/01/36 (b) $ $ New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Saint Barnabas Health Care System), Series B, 5.79%, 7/01/37 (b) New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (South Jersey Hospital System), 5%, 7/01/46 New Jersey State Educational Facilities Authority Revenue Bonds (Fairleigh Dickinson University), Series D, 6%, 7/01/25 New Jersey State Educational Facilities Authority Revenue Bonds (Georgian Court College Project), Series C, 6.50%, 7/01/13 (f) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (College of New Jersey), Series D, 5%, 7/01/35 (a) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 6%, 7/01/20 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Fairleigh Dickinson University), Series C, 5.50%, 7/01/23 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Georgian Court University), Series D, 5%, 7/01/33 New Jersey State Housing and Mortgage Finance Agency Revenue Bonds, Series AA, 6.375%, 10/01/28 New Jersey State Housing and Mortgage Finance Agency Revenue Bonds, Series AA, 6.50%, 10/01/38 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Refunding Bonds, AMT, Series T, 4.70%, 10/01/37 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series A, 5.625%, 12/15/28 (f) New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 4.666%, 12/15/32 (a)(b) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 126th Series, 5.25%, 5/15/37 (h)(i) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, 125th Series, 5%, 4/15/32 (a) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 152nd Series, 5.25%, 11/01/35 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Continental Airlines, Inc. - LaGuardia Project), AMT, 9.125%, 12/01/15 Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, CABS, Series A, 4.36%, 9/01/33 (b)(i) Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.25%, 8/15/38 (a) Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.30%, 5/15/29 (i) 2 BlackRock New Jersey Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Vineland, New Jersey, Electric Utility, GO, Refunding, AMT, 5.375%, 5/15/32 (i) $ $ Multi-State - 8.6% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (j)(k) Puerto Rico - 16.9% Puerto Rico Commonwealth Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series CC, 5.50%, 7/01/31 (g) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34%, 7/01/37 (b)(d) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.51%, 7/01/43 (b)(d) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series II, 5.25%, 7/01/12 (f) Puerto Rico Housing Financing Authority, Capital Funding Program, Subordinate Revenue Refunding Bonds, 5.125%, 12/01/27 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/27 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series M-3, 6%, 7/01/27 (i)(l) Total Municipal Bonds - 154.6% Municipal Bonds Transferred to Tender Option Bond Trusts (m) New Jersey - 1.8% Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 152nd Series, 5.75%, 11/01/30 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 1.8% Total Long-Term Investments (Cost - $46,836,297) - 156.4% Short-Term Securities Shares CMA New Jersey Municipal Money Fund, 1.06% (n)(o) Total Short-Term Securities (Cost - $4,737,486) - 18.6% Total Investments (Cost - $51,573,783*) - 175.0% Other Assets Less Liabilities - 1.8% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (1.4)% ) Preferred Shares, at Redemption Value - (75.4)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation (8,022,529 ) Net unrealized depreciation (6,824,372 ) 3 BlackRock New Jersey Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (a) FSA Insured. (b) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (c) Radian Insured. (d) AMBAC Insured. (e) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (f) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (g) Assured Guaranty Insured. (h) FGIC Insured. (i) MBIA Insured. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (k) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity and is subject to mandatory redemption at maturity. (l) Commonwealth Guaranteed. (m) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (n) Represents the current yield as of report date. (o) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income CMA New Jersey Municipal Money Fund $ 30,839 4 BlackRock New Jersey Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited)  Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements.
